 

 

 

UNITED STATES DISTRICT COURT . RORYE PERRY GLE

.S. District C

SOUTHERN DISTRICT OF WEST VIRGIN Souther District of West

 

Sulicn Oran Koy Kay

 

 

 

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).
VERSUS CIVIL ACTION NO. O:al- CY- 003294

 

(Number to be assigned by Court)

Maadll (mr madowd
C Uent (Former Ouder
Clhovieston Wes} UvGnie Wiree

 

Depart Channl 3 peos
(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT

I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same
facts involved in this action or otherwise relating to your imprisonment?

Yes_¥ No Yo

I kc ky Wureta poh Sy
 

If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline).
1. Parties to this previous lawsuit:
Plaintiffs: whiGO Ocean “Rake GV
eG Box 4’
‘ - } ?) ~ ew iG
Hannon, wed UiNGelnrg 29204

Defendants:

 

 

 

2. Court (if federal court, name the district; if state court, name the
county);

 

 

3, Docket Number:

 

4. Name of judge to whom case was assigned:

 

5. Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?

 

 

6. Approximate date of filing lawsuit:

 

7. Approximate date of disposition:

 

 
I.

Il.

Place of Present Confinement:

 

 

 

 

 

 

 

 

A. Is there a prisoner grievance procedure in this institution?
Yes No
B. Did you present the facts relating to your complaint in the state prisoner
grievance procedure?
Yes No
C. If you answer is YES:
by, What steps did you take?
2. What was the result?
D. If your answer is NO, explain why not:
Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)

A.

Name of Plaintiff: adi Crean Roe Kit

Address: \530 M choo Lang, Wes) Virgina D830

Additional Plaintiff(s) and Address(es): MY Chrideca lwowever
Oe fo wna elas mines Wil nat
ViSk Us Se an Ohl larha P.

 
 

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)

C. Defendant:

 

is employed as:

 

at

 

D. Additional defendants:

 

 

 

 

IV. Statement of Claim
State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a

number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

A theewa Wo the Mamoll elle lend
Ai FQ ut fay Swan sy dhe Coat
Manor oie bad LU tla ed (1 Vege.olus)
MOnvesid J Wud Woe by WOhee Sox]
Q Jute Wee lve Heh s Wart po veda <] aie)
4 nao aun Wis \Wolel 1 3 dhe Two atu
Shodeo\ Ghat va pro Cite! Wel wnt.

(RmMovVed hon Oko vp =] Wow Ou lr

  

 
 

Statement of Claim (continued):

ane of o00 heee \polelgs ~ =f

wort retinol Grd to _\e Gide ty Sars

ru whore Cube stal Nilay, desonhird

AU OLS Can at Cierttrer ly

( sch (> ables 2) MU ND Weak oh t2

Arngruenizs Lilo CISD Lud I sommnha
Sick tuplohod mo 0s yesh 223
Childe | Ais YN BY ng M4 WAS
4 cn CLO o8 lecdl, etc

V. Relief

 

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

woud Bro Sale dunes age wnaddetely
GSK Ways Auras Guer To aw UOkd WAH

x Jaee Over + rene Sow Se), L mumbers ESpIACA
rd QVWS who O00. 4) mut), 8 O inde
WAG M aac Wren Wt ye SAK be HOG wt 40
Rive Shorr sy Pages) he WwOU{S. “Troy Sot

oe vrusctoll he eropern, Nass B never _*0
\Waepen C0 “t ianat Rusk pore oe \nohe 2
dus Ctl mori? Sport cebnded ~1 Abe 40

 
 

V. Relief (continued)):
Sa S, TA even tae. Sale. Chad Lhe Cw —s
GK ene eS won Chron see

 

 

 

VII. Counsel

A. If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:

id | Fe

B. Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?

Yes No

If so, state the name(s) and address(es) of each lawyer contacted:

 

 

If not, state your reasons:

 

 

C. Have you previously had a lawyer representing you in a civil action in this
court?

Yes ° No bb

 
If so, state the lawyer’s name and address:

 

 

Signed this Sue day of ane

 

 

 

 

 

Uardisod won “Kok KAGiMmO

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on Une Sit Spa}
(Date)

tien Ooen RAL KAQim

Signature éf Movant/Plaintiff

tL vnduaor Cran REM QI

Si ignature 6f/ Attorney
dif any)
 

 

 

CEQ]

ag F “a DAYS RETURN T'

P.O-DRAWER 448
HUNTINGTON, WV 25709-0448

 

KX bi Sag by 9g
ts he a U.S. POSTAGE) PITNEY BOWES
=e 's pg ra: spe: [= aaa
reese: 3F 257° $ 000.71°

a 0000360171 JUN 07 2
021

 

 

 

 

       

   

Gai a pear a

CO aa, United aes 1

ISU
Fo ced Virghia 5

 
